Per. Curiam.
The act is toó clear for a doubt. The defendant says he can prove the estate is worth six thousand dollars. How can he prove that if a levari facias should issue, and it should be sold by the sheriff, it would bring half the money? Both the words of the law and its spirit are against the privilege in this case; the words, because the defendant has no freehold clear of incumbrances; the spirit, because it did not intend that the plaintiff’s judgment should be exposed to defeat by sale under a prior incumbrance.*
Rule absolute.

 The freehold in question was afterwards sold under a Ji. fa. in this case, and did not produce the amount of the mortgages and interest.